                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD                                                              PLAINTIFF

v.                                  3:19CV00276-BSM-JTK

JOHNSON, et al.                                                                   DEFENDANTS

                                            ORDER

       Plaintiff has submitted a second Amended Complaint (Doc. No. 12) pursuant to the Court=s

January 28, 2020 Order (Doc. No. 10).        Having reviewed the second Amended Complaint,

together with the Original Complaint (Doc. No. 1) for screening purposes only,1 it now appears

to the Court that service is appropriate with respect to Plaintiff=s excessive force and failure to

protect claims against Defendants Johnson, Ford, and Hubble. Accordingly,

       IT IS, THEREFORE, ORDERED that service is appropriate for the Defendants Sgt.

Johnson, Officer Ford, and Officer Ryan Hubble. The Clerk of the Court shall prepare summons

for the Defendants and the United States Marshal is hereby directed to serve a copy of the Original

and second Amended Complaints (Doc. Nos. 1, 12) and summons on Defendants without

prepayment of fees and costs or security therefore.

       IT IS SO ORDERED this 12th day of February, 2020.




                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE

       1The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. Sect. 1915A(a).


                                                1
